Citation Nr: 1712199	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an eye disability, to include pre-glaucoma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1971 to September 1993, to include service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in January and September 2016.

The Veteran requested a Board hearing in his October 2011 substantive appeal.  A hearing was scheduled for August 2015, but the Veteran did not appear.  Accordingly, the Veteran's hearing request is considered withdrawn.  38 U.S.C.A. § 20.704(d) (2016).


FINDING OF FACT

The probative, competent evidence does not reflect that the Veteran has a current eye disability related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for an eye disability, to include pre-glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a November 2007 letter.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records are on file, as are various post-service medical records and VA examination reports.

VA also obtained VA medical examinations and opinions.  The Board notes that the January 2016 remand directed the Agency of Original Jurisdiction to obtain an examination and opinion from an ophthalmologist, but the examination was instead conducted by an optometrist in February 2016.  In September 2016, the Board again remanded the claim, in part because the February 2016 opinion was not fully responsive to the January 2016 remand directives, and in part because it was conducted by an optometrist rather than an ophthalmologist.  An additional examination was conducted in October 2016, again by an optometrist.  In that regard, the Board notes that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, whether that is a medical doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Here, there is no evidence or allegation to suggest that the VA optometrists who performed the examinations were not competent to perform the examinations and provide opinions, particularly because optometrists are, in fact, eye specialists qualified to diagnose and treat disabilities of the eye.  Neither the Veteran nor his representative have questioned the adequacy of the examinations.  Accordingly, as the opinions, when taken together, are thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, there is no reason for deeming the examinations and opinions to be inadequate on the basis of the specialty of the examiner and remanding the claim again would serve no benefit to the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue has been met.  The Board also finds that there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he should be awarded service connection for pre-glaucoma, first noted during his active duty service.  

With respect to whether the Veteran has a current disability, the evidence does not reflect, and the Veteran does not allege, that he currently suffers from glaucoma.  Rather, the evidence demonstrates that the Veteran has been noted to be pre-glaucoma or "suspect glaucoma" at several times throughout the pendency of the appeal.  

When the Veteran first underwent VA examination in February 2016, the examiner indicated that both eyes were pre-glaucoma.  The examiner opined that the pre-glaucoma, or glaucoma suspicion, was incurred during active duty.  The examiner did not clarify, however, whether the pre-glaucoma designation constituted a disability.  As such, an additional examination and opinion were obtained in October 2016.  The October 2016 examiner noted that pre-glaucoma was first reported during the Veteran's active service, but that the Veteran had no in-service symptoms and emphatically stated that he did not have glaucoma.  The examiner opined that the pre-glaucoma or glaucoma suspect designations refer only to a heightened risk for the development of glaucoma rather than a medical condition, and that the Veteran does not currently have glaucoma.  
Treatment records throughout the pendency of the appeal reflect that the Veteran was evaluated frequently due to his pre-glaucoma designation, but that glaucoma has not been diagnosed.  Furthermore, the Veteran has not asserted that he has glaucoma. 

While the Board is sympathetic to the Veteran's claim, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Although the Veteran has claimed entitlement to service connection based on his continuing pre-glaucoma designation, in the absence of competent evidence showing that this state constitutes a current disability, service connection for cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the probative, competent evidence demonstrates that the pre-glaucoma designation simply means that the Veteran is at a higher risk for eventually developing glaucoma.  In the event that the Veteran does develop glaucoma, he may submit a new claim for service connection.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  

While the Veteran has not specifically claimed entitlement to service connection for any other disability of the eye, the Board has also considered whether other eye conditions diagnosed upon VA examination and which could be considered to be currently disabling may be service connected.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The VA examiners noted diagnoses of cataracts, myopia, astigmatism, and presbyopia.  The examiners opined that cataracts are age-related and not tied to the pre-glaucoma designation, and the October 2016 examiner opined that presbyopia is also age-related and is present in 100 percent of the population over the age of 40.  The October 2016 examiner further indicated that myopia and astigmatism are developmental errors of refraction, and that there are no superimposed diseases or disorders on these congenital defects.  Congenital or developmental defects, including refractive error of the eye, are not considered diseases or injuries for purposes of determining service connection.  38 C.F.R. § 3.303(c).  As such, the Board finds that these conditions cannot be shown to be related to the Veteran's active duty service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for an eye disability, to include pre-glaucoma, is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an eye disability, to include pre-glaucoma, is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


